417



          OFFICE     OF THE    ATTORNEY      GENERAL    OF TEXAS

                                   AUSTIN




Hon.    ho.    H.   Sheppard
Oomptrollar OS Publlo          Aooountr
butin,   Tour
Doar Hr. Shoppudr




                                                       ho Ukitod State@.

PUW~*          1 or 800
Sqmrlon,      48th Log


                                                atutrr luthoriring the
                                                roportr oi the Vnitod
                                                trumentalit~o8.~
                                           f suoh Hot180 Bill     road8 &I

                               )pUblio    Property.




          o ?lquipunt o wa olxolu6itol.f
                             d           br f              alto-8    State8 or
          any ot it8&oat8 or fnrtrumentd.itlo8,                 without rogard
          to tho -or    or tho affix&ion   of ruoh tixturra,
          maohlnrry, or oqulpmont to tho lan(l or building upon
- HOE. 000. H. Shoppard,   Q-O   2



        or in whloh muoh proportf is loomtmd, until muoh time
        mm t&o Oongromm of the United States shall      lxprommly
        authorlao tho taxation or mumh ilxturom, mmohlnory,
        or lqulpmmnt. llotwithstandlng     any other prorlmlonm
        or law, for the purpose oi tuation,      the term ‘Boa1
        Proportr' am applied to propsrtg o wned     lxolumltoly
        br the Unltmd Stator or a.w or Its h&ontm or fnmtru-
        nontmlItlem    shall not lnoludo a4 flxturom,    nmhIne4,
        o r lqulpment without regard to tho manner oi tho lf-
        fixation    of muoh fixtures,  mmohlnmly, or lquimont to
        ;~ol&y;;fwbulldlng       upon or lo whlmh muoh #rmpmr%f

                     Wr bollovo t&rt the lbaro paragraph
 o-68      omr premont mtatuto in at lust  two pmrtloulmrmr
                     (1) At prosent,   mll prmporty ounod oxolo-
 mlrely br the United States 18 ere!sQtedfraa taxatloa br
 Saotlon 4 or Arti      7150.   Tho first   pmrt of Paragraph 1
 lxmmptm all property bolonglng oxolumltely       to the United
 States,  proridod that muoh l  xomptlon from taxmtlon shall
 not inmludo a4 real property mubjeot to taxation undo?
 l4 Fodoral Statutom lpplloablo thereto.        ObvIouml~, thlm
 is mn lttupt    to take mdvantago of the Fedora1 Qtmtutom,
 whlmh muthorlmo mtatms to tu qoal property* of lg e no lw
 and InmtrumentmlltIes   of the United Stabs.       It rmmmvom an
 mpparont oonrllot   botwemn those Fodoral    Statutmm  and tho
 lxlmtlng State Lnr; hmwerer, It 1s bellmYod thmt mlnoo tho
 promont lxomptlon Is for the bonetiP of tho United Statmm,
 and It ham wmlred muoh mxemptku8 thm “roal property* oi
 mumhagonolem and lnmtruaentallt~em       1s now taxmblo undu
 thr lxlsting State Laws.
                      (2) Agenolem mnd lnmtruaentalItlom    of tho
 Fmltrd St&tom hato tho memo laplied oonmtitutlonal       Immunity
 rrrivi tmxmtloa am the Fedora1 Oororammnt itmolf,     but tho lmttor
 part of Paragraph1 of this Amt ummptm *anontm or lnmtru-
 mentalltlmm~ot the Ilnltod States. Slnoo indlrldualm        mnd
 private oorporatlonm   omn br amamntmaof thm United Statmm,
 wo bolloro that this oroatom an exemption of mn OntlrelT BOW
 01~8 mnd one mot oontomplmtmd either by State   or Fodoral
 L&W.   It 18 oonoolrablothat this would work an lrropuablo
 InJury to the taring power or tho state or Texas, lnamauoh
 am &m4 lndlvldualm   and private wrpomtions   aro IWW aoting
 am mgontm of the UAit@d  States and mumh aot rould grmmt thea
 oortaia exomptlonm from taxation.
- Hon. 000. B. Shopper&, peg0 3


                        In rlmw of the fast that most Fo4oral
  Statutom luthorlalng      at&to tmxmtlon et ma1 prmportr of
  tho lgommlmmamd lnmtru8emtmlItlem of the Unitmd Matom
  do not dofino *roti proportyn, wo bollrrr that ma&h tom
  lro to bo Intor rotoa am a t lomn       law. ml0 oommda law
  portalal-     to f Pxturmm la that uohlnory a nd  lqulmnt,
  whloh 1s porumontly lfflxod to tho rral omtato In muoh
  wuumr am to manitomt am lntmntlom that It mhall bomou
  a part thoroof      Is taxmblo am Vu1 property”.     Wo rompmot-
  full7 submit t&at tho lb o toparagraph oi 8-h Aot doom mot
  take full ldnntago      of tho Fodoral Statutom whoro Qoagrmmm
  ham omnmomttitm an& authorlao& tho mtatom to tu        roil
  yowo;;t     or tho agaolom and lnmtrumontalItIom    of tho
            L ltu, booaumo It Is bmllovmd that at prmmoat
  rlxturom,    rmhlnorf   and lqulpleat aro Inmlmdod in and
  oontomplatod br the torn Veal proportp         and the latter
                                       l
  part of this paragraph oroatom am xaption        whoro neao e
  lximtod bororo.
                    wo are of tho opinion that if tho umiibrc
  moored portion of muoh pamgraph 1 lm rotelm4   and tho
  lattor part ngt uudonoormd Is dolotod, this will r-to
  thm mtimtlng apparont oonfllot botwooa tho promont St&to
  and Fodmril lawm and lmoorpllmh the purpose of tho Bill  am
  met out in the murgono7 mlaumo.

                                     Tours vmrytrulJ

                                 ATToNwEToBwBBAL    OF TEILB




  TBD:AuD[